Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“experts’ intuition” is defined in the specification as abstract thought.  So it is unclear how it may be received by a model or in a method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 11-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (US 2020/0082250)
Guan discloses a method comprising:
receiving training data [simulation data] and experts’ intuition [real data]; training a machine learning model based on the training data; [0010]
predicting a class label for a new data input based on the machine learning model; [0012-0015; semantic map which defines class label tags, 0054, is used for the simulation which is a prediction for values]]
estimating a degree of similarity of a target attribute of the new data input relative to the training data, wherein the target attribute is an attribute related to the experts’ intuition; [generating the optimized simulation data by convergence, the level of convergence being a degree of similarity] and
selectively applying a correction to the class label for the new data input based on the degree of similarity prior to providing the class label as an output. [0018, 0054, 0064-0066, the semantic information, which includes tags, are created and the simulation data is compared and optimized to improve the model using a generative adversarial network]

2. The method of claim 1, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data comprises:
generating an expected value of the target attribute by optimizing a first loss function; [0012-0013]
and determining whether the expected value is realistic relative to the training data by optimizing a second loss function. [0055, 0057 describes the optimization occurs according to a convergence trend loss function of the first discrimination model of the real data and the simulation, so two loss functions]

3. The method of claim 2, wherein the loss functions are repeatedly optimized until a convergence between the loss functions occurs. [0055, 0057 describes the optimization occurs according to a convergence trend loss function of the first discrimination model of the real data and the simulation, so two loss functions]

4. The method of claim 3, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data further comprises: 
in response to the convergence, estimating confusion for the target attribute by computing a difference between the expected value and an actual value of the target attribute. [0068, the training unit compares simulated “expected” data with real “actual value” data, seeing if the simulated data is like the real data inherently means looking at the differences]

5. The method of claim 1, wherein the degree of similarity is estimated using a Generative Adversarial Network (GAN). [0066-0067]

7. The method of claim 4, wherein selectively applying a correction to the class label for the new data input based on the degree of similarity comprises:
outputting the class label without any corrections in response to determining the expected value and the actual value are substantially the same. [Once values have converged the output label would no longer change, stopping optimization one a correct output is reached is inherent]


11. A system comprising: at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including: 
receiving training data and experts’ intuition; training a machine learning model based on the training data; predicting a class label for a new data input based on the machine learning model; [semantic map which defines class label tags, 0054, is used for the simulation which is a prediction for values]estimating a degree of similarity of a target attribute of the new data input relative to the training data, wherein the target attribute is an attribute related to the experts’ intuition; [outside input that is not automated, “real” data is inherently :expert’s intuition:] and selectively applying a correction to the class label for the new data input based on the degree of similarity prior to providing the class label as an output. [0064-0066, the semantic data are created and the simulation data is compared and optimized to improve the model using a generative adversarial network.]

12. The system of claim 11, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data comprises: generating an expected value of the target attribute by optimizing a first loss function; and determining whether the expected value is realistic relative to the training data by optimizing a second loss function. [0072, the first generative network generates the first value based on a loss function, a second GAN is then used as a discriminative model to determine based on a second loss function (inherent to the second GAN)]

13. The system of claim 12, wherein the loss functions are repeatedly optimized until a convergence between the loss functions occurs. [0055, 0057 describes the optimization occurs according to a convergence trend loss function of the first discrimination model of the real data and the simulation, so two loss functions]

14. The system of claim 13, wherein estimating a degree of similarity of a target attribute of the new data input relative to the training data further comprises:
in response to the convergence, estimating confusion for the target attribute by computing a difference between the expected value and an actual value of the target attribute. [0068, the training unit compares simulated “expected” data with real “actual value” data, seeing if the simulated data is like the real data inherently means looking at the differences]

15. The system of claim 11, wherein the degree of similarity is estimated using a Generative Adversarial Network (GAN). [0066-0067]


17. The system of claim 14, wherein selectively applying a correction to the class label for the new data input based on the degree of similarity comprises:
outputting the class label without any corrections in response to determining the expected value and the actual value are substantially the same. [Once values have converged the output label would no longer change, stopping optimization one a correct output is reached is inherent]



20. A computer program product for cognitive visual and ontological mapping of tabular data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive training data and experts’ intuition;
train a machine learning model based on the training data;
predict a class label for a new data input based on the machine learning model; [semantic map which defines class label tags, 0054, is used for the simulation which is a prediction for values]
estimate a degree of similarity of a target attribute of the new data input relative to the training data, wherein the target attribute is an attribute related to the experts’ intuition; and
selectively apply a correction to the class label for the new data input based on the degree of similarity prior to providing the class label as an output. [0064-0066, the semantic data are created and the simulation data is compared and optimized to improve the model using a generative adversarial network.]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan (US 2020/0082250) in view of Generative Adversarial Networks: An Overview by Creswell et al., (Creswell hereafter)
Regarding claims 6 and 16, Guan discloses the method of claims 1 and 11, but does not expressly disclose linear regression.  Cresswell discloses an analogous GAN learning system wherein the degree of similarity is estimated using a linear regression model. (Page 9 REGRESSION section describes using linear models to estimate similarity of the purpose of regression)   Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use linear regression as it makes the estimation procedure simple and, most importantly, these linear equations have an easy to understand interpretation on a modular level (i.e. the weights)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648